Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Status of claims

Claims 1, and 4-20, and 24 were pending.
Claims 4-20 were cancelled.
Claim 1 was amended.
Claims 1, 24 are allowed. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William D. Schmidt, Esq. on 12/17/2021.The application has been amended as follows: 

Claim 1 was amended as:

(1)  To delete “about” before 1:1 v/v. 
(2) Add “in a ratio of 1:1.” after the solvent at the end of claim 1.  

1.         (Previously Presented) A solid form of OXY133 polymorph comprising polymorph Form C that produces an X-ray powder diffraction pattern comprising the following reflections: 11.8, 13.2, 13.3, 14.9, 15.96 and 17.9 ± 0.2 degree 2θ having relative intensities of 86.3%, 33.4%, in a ratio of 1:1.

Claims 4-20 were cancelled.  

Interview summary and proposed amendments in claims both are attached with this office action.

Parent application 15/082,665, was allowed after pre-appeal.  Same reasons were followed in this application.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 are allowed.  Closest prior art Parhami et al. US 2015/0118277 A1 (also published as US Patent 9471774).   Prior art on record does not teach nor suggests polymorph A as amended in instantly claimed invention.

Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SABIHA N QAZI/Primary Examiner, Art Unit 1628